Citation Nr: 1822888	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  16-54 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1.  Whether the reduction of the evaluation for coronary artery disease, status-post bypass surgery, from 100 to 60 percent was proper.  

2.  Entitlement to Special Monthly Compensation based on housebound for the period of September 1, 2014 to October 30, 2016. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from February 1964 to July 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia that reduced the Veteran's rating for coronary artery disease from 100 percent to 60 percent effective September 1, 2014. 
 
As a result of the reduction of the Veteran's disability evaluation for coronary artery disease, his level of special monthly compensation based on a total disability rating plus 60 percent or housebound was discontinued.     

An April 2017 rating decision increased the Veteran's disability rating for coronary artery disease from 60 percent to 100 percent effective October 31, 2016.
  
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).


FINDINGS OF FACT

1.  From September 1, 2014 to October 30, 2016, the time of the reduction in rating for coronary artery disease, status-post bypass surgery, the evidence did not show material improvement in the Veteran's heart condition under the ordinary conditions of life.
 
2.  With the restoration of the 100 percent disability rating for coronary artery disease the probative evidence of record demonstrates the Veteran has a single service-connected disability rated as 100 percent and additional service-connected disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems.


CONCLUSIONS OF LAW

1.  The reduction in the evaluation for coronary artery disease, status-post bypass surgery from 100 percent to 60 percent was improper.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.105(e), 3.344, 4.104, Diagnostic Code 7005, 7017 (2017).  

2. The criteria for establishing entitlement to special monthly compensation based on schedular requirements have been met since the dates they were discontinued.  38 U.S.C. §§ 1114(s), 5107 (2012); 38 C.F.R. §§ 3.102, 3.350(i) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reduction of Disability Evaluation 

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155; 
38 C.F.R. Part 4.

The Veteran's for coronary artery disease, status-post bypass surgery was rated under Diagnostic Code (DC) 7005-1017.  

Under DC 7005, a rating of 10 percent is assigned for coronary artery disease when a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope or where continuous medication is required. A 30 percent rating contemplates a workload of greater than 5 METs, but not greater than 7 METs, which results in dyspnea, fatigue, angina, dizziness or syncope, or evidence of cardiac hypertrophy or dilatation on EKG, ECG, or X-ray examination. A 60 percent rating contemplates more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs, but not greater than 5 METs, which results in dyspnea, fatigue, angina, dizziness or syncope, or; left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  Finally, a 100 percent rating contemplates documented coronary artery disease (DC 7005) or myocardial infarction (DC 7006) resulting in chronic congestive heart failure, or; workload of 3 METs or less, resulting in dyspnea, fatigue, angina, dizziness or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent. 38 C.F.R. § 4.104, DC 7005, 7006.

Under DC 7017 for coronary bypass surgery, a 10 percent rating is warranted when a workload greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication is required.   A 30 percent rating is warranted when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope or with evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted when there is more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted when there is chronic congestive heart failure, or; a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent. A 100 percent evaluation is also warranted under DC 7017 for 3 months following hospital admission for coronary bypass surgery.

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute. When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104.

When reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefor.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).

In addition, 38 C.F.R. § 3.344 provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  

Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).

However, the provisions of 38 C.F.R. § 3.344(c) specify that the above considerations are required for ratings which have continued for long periods at the same level (five years or more), and do not apply to disabilities which have not become stabilized and are likely to improve.  Therefore, reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.  38 C.F.R. § 3.344.

In the present case, the 100 percent rating was in effect from December 28, 2009, to August 31, 2014 - less than five years prior to the rating reduction.  Thus, various provisions of 38 C.F.R. § 3.344 pertaining to stabilization of disability ratings do not apply, and reexamination disclosing improvement will warrant a rating reduction.  38 C.F.R. § 3.344(c).

Regardless of whether the disability rating has been in effect for at least 5 years, the Board must not only determine "that an improvement in a disability has actually occurred but also that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work."  Murphy v. Shinseki, 26 Vet. App. 510, 517 (2014); Faust v. West, 13 Vet. App. 342, 349 (2000); Brown, 5 Vet. App. at 421

The Veteran underwent bypass surgery in February 2010.  A June 2010 rating decision assigned a 100 percent rating.  The rating decision also noted that normally a 100 percent evaluation is warranted for 3 months following a bypass surgery then evaluated based on the evidence of record or VA examination.  See also 38 C.F.R. § 4.104, DC 7017).  The Veteran's surgery was conducted after his claim for increase was filed and the April 2010 VA examination was completed during the 3 months following surgery.  As such, the 100 percent evaluation was not considered permanent and was subject to a new examination three months post surgery. 

The Veteran underwent an additional VA examination in September 2010.  The Veteran reported that as a result of his heart condition he experienced shortness of breath, dizziness, fatigue, pain in legs, and swelling.  He had no angina or syncope attacks.  Symptoms also included shortness of breath when going uphill, fatigue while working in the yard, dizziness early in the morning or when bending over quickly, swelling in the legs at night, and occasional leg pain while trying to sleep.  He reported symptoms occur intermittently as often as twice a week with each occurrence lasting 10 minutes.  He reported 50 attacks within the past year.  He reported his ability to perform daily functions during flare-ups was limited.  He denied congestive heart failure.  He had not history of heart attacks.  The Veteran reported that he had a coronary bypass in February 2010 and was still not back to full strength, tired easily, experiences shortness of breath going up inclines, and experiences dizziness, swelling and pain in the legs. The examiner noted that the Veteran was being treated for triple bypass.  

An echocardiogram was conducted and the ejection fraction of the left ventricle was unavailable.   The Veteran's METs level was 5-7 because he was able to achieve the following activities: climbing stairs slowly and carrying objects (30-60 pounds).  A December 2010 examination addendum notes that the Veteran was scheduled to undergo an additional echo examination but failed to appear.   

A March 2011 rating decision proposed a decrease from 100 percent to 60 percent based on the Veteran's treatment records and the results of the September 2010 VA examination report.  

A June 3, 2014 rating decision reduced the Veteran's rating from 100 percent to 60 percent effective September 1, 2014.  The rating decision was issued prior to the completion of the scheduled VA examination.  In June 2014 correspondence, the Veteran reported that he was not informed of any additional cardiac testing.  The Veteran further reported that for the past year or more he had experienced the same symptoms of shortness of breath, fatigue, dizziness, recurring pain and/or tightness in the chest area and pain in the lower extremities.  

On June 26, 2014, the Veteran underwent a VA heart examination.  The Veteran reported experiencing symptoms daily with varying duration.  He indicated that symptoms are relieved by sitting and resting.  He reported that his symptoms resumed from 2013 to present and for the first year or so following his coronary artery bypass he felt better.  He reported that during the last year or more he started having shortness of breath with walking and using stairs, fatigue, recurring pain in the chest area, dizziness and pain in legs.  There was no evidence of myocardial infarction, congestive heart failure, arrhythmia, or heart valve conditions.  The Veteran's METs level was 5 - 7.  Echocardiogram results revealed normal left ventricular ejection fraction of 55 percent.  The examiner noted that there is no change in the Veteran's diagnosis and his condition is still active.  

A July 2014 VA treatment note shows the Veteran reported worsening shortness of breath.   He reported feeling shortness of breath with walking any incline and walking approximately 700 feet.  He reported intermittent sharp chest pain lasting a matter of seconds.  He also reported intermittent swelling in his legs bilaterally.  

VA treatment records show the Veteran underwent a cardiac catheterization in August 2014.  He reported experiencing the same problems he had prior to his February 2010 triple bypass surgery including shortness of breath, fatigue, dizziness, pain, tightness in chest area, and pain in lower extremities.  A December 2014 VA treatment note indicated the Veteran had "terrible" coronary artery disease and small vessels.  All his bypass grafts were open and there was no chance for percutaneous coronary intervention or considering a redo of his coronary artery bypass graft.  

VA treatment notes from 2014 through 2015 show continued complaints of chest pressure and shortness of breath with exertion.  

A February 2015 VA treatment record shows an exercise treadmill test showed the Veteran METs level was 5. His exercise was negative for chest pain with the Veteran stopping due to shortness of breath.   His left ventricular ejection fraction was 45 to 50 percent.  A March 2015 VA treatment note indicates the Veteran was referred to cardiac rehab in September 2014.  He reported severe chest pain and shortness of breath with minimal exertion.  The medical service provider reviewed films from July and was found to have diffuse disease with no ability to have PCI intervention.  The medical service provider further reported that the Veteran would need to redo the CABG, which he is not a good candidate for.  The note further indicates that the Veteran continued to have the anginal equivalent of shortness of breath.  This was a likely progression of the Veteran's coronary artery disease.   

A July 2015 echocardiogram showed the Veteran reported experiencing shortness of breath.  His ejection fraction was 40 percent with moderate left ventricular diastolic dysfunction.  VA treatment notes from 2016 show the Veteran reported continued fatigue and increased swelling in his legs bilaterally.  

The January 2017 VA examination report shows the Veteran reported chest pain, shortness of breath going uphill and upstairs.  He reported his condition has progressed and he has fatigue.  The Veteran's METs level was 1 - 3.  The Veteran reported dyspnea, fatigue, angina, dizziness, and syncope.  He had a normal left ventricular chamber size and normal systolic ejection fraction of 45 percent to 50 percent.  

Based on the aforementioned medical records, the most probative evidence does not show an improvement in the Veteran's ability to function under the ordinary conditions of life and work due to his heart disability from September 1, 2014 to October 30, 2016.

The VA treatment records consistently reported continuous fatigue, chest pain, and shortness of breath.   Medical service providers also indicated that the Veteran's coronary artery disease symptoms had progressed and that he was not a good candidate for another bypass surgery.  His statements provide further evidence that there had not been an improvement under the ordinary conditions of life and work.  In sum, the preponderance of the evidence does not indicate that an improvement in the Veteran's heart disability has actually occurred and that the improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 421.

Accordingly, the Board finds that the reduction was not proper and the 100 percent rating from September 1, 2014 to October 30, 2016 is restored.

Special Monthly Compensation

Special monthly compensation is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or, (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime. 38 U.S.C. § 1114 (s); 38 C.F.R. § 3.350(i).

The Veteran's special monthly compensation for housebound benefits based on scheduler requirements was discontinued in September 2014 and special monthly compensation was decreased.  The benefit was reduced because the Veteran did not meet the criteria for special monthly compensation benefits once the disability rating for his coronary artery disease was reduced from 100 percent to 60 percent.  As the disability rating for his coronary artery disease has been fully restored to 100 percent, effective the date of the reduction, the Board observes that the Veteran again meets the criteria for special monthly compensation based on scheduler requirements as of the date the benefit was discontinued. 

Specifically, with the restoration of the Veteran's 100 percent disability rating for coronary artery disease, the evidence of record demonstrates that from September 1, 2014 to October 30, 2016 the Veteran had a single service-connected disability rated as 100 percent, namely coronary artery disease, and additional service-connected disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, namely his peripheral vascular disease of the left lower extremity rated as 40 percent disabling, diabetes mellitus rated as 20 percent disabling, peripheral vascular disease of the right lower extremity rated as 20 percent disabling, peripheral neuropathy of the left lower extremity rated as 20 percent disabling, peripheral neuropathy of the right lower extremity rated as 20 percent disabling, and bilateral nuclear cataracts rated as 20 percent disabling.

Accordingly, the Board finds that the criteria for establishing entitlement to special monthly compensation based on schedular requirements have been met since the dates they were discontinued.










	(CONTINUED ON NEXT PAGE)
ORDER

The reduction of the evaluation for coronary artery disease, status-post bypass surgery, from 100 to 60 percent was improper; the 100 percent rating from September 1, 2014 to October 30, 2016 is restored.  The appeal is granted.   

Special monthly compensation based on schedular requirements is granted, effective the dates they were discontinued.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


